DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.   
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/SE2018/050643 filed 06/19/2018 which designated the U.S. and claims the benefit of SE1750793-0, filed 06/20/2017. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Zhang (GB2472237A; hereafter “Zhang”) in view of Nielsen et al (US 20190033261 A1; hereafter “Nielsen”) and in further view of Skeidsvoll et al (US 20110259378 A1; hereafter Skeidsvoll).

    PNG
    media_image1.png
    377
    404
    media_image1.png
    Greyscale

Regarding independent claim 1,
 
 Zhang teaches a holding arrangement (figs. 1-2; Figure 2: shows an elevational, part-sectional view of one means of mounting the ultrasound transducer in Figure 1) for holding an acoustic transmitter (fig. 1, transducer body 20) (Title “Ultrasonic Non-Penetration Level Measurement”) in place in relation to a container (fig. 1, tank 11; see fig. 2, tank wall outer surface thereof 18; hereafter referenced as fig. 2, tank at 18 for convenience), the arrangement (fig. 2) comprising: 
a body (fig. 2, body comprising sections 26 with sealing gasket 31 with O-rings 32 with section 29 with foam sleeve 33; hereafter body comprising 26, 29, & 31-33 for convenience) comprising a cavity (fig. 2, cavity for transducer body 20) for holding an acoustic transmitter (fig. 1, transducer body 20), the cavity (fig. 2, cavity for transducer body 20) comprising an opening arranged and configured to face said container (fig. 2, tank at 18) when said arrangement (fig. 2) is attached to a container (fig. 2, tank at 18), 
wherein the body (fig. 2, body comprising 26, 29, & 31-33) comprises an acoustic damping material (Examiner notes that at least the foams and gaskets would acoustically damp thereby meeting a broad yet reasonable interpretation of the claimed structure, likewise most materials have at least some acoustic damping properties; see additional analysis for the main sections of the body being explicitly of a material notable for acoustic damping properties), and 

Zhang does not expressly state items: 1) wherein the body is made from an acoustic damping material; and 2) wherein the cavity is configured to permit movement of an acoustic transmitter in a direction perpendicular to a container surface and to restrict movement of the acoustic transmitter in directions not perpendicular to the container surface when an acoustic transmitter is arranged in said cavity and when said arrangement is attached to a container.
Regarding item 1), it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the material of a transducer holding arrangement body (e.g., transducer housing material) from any suitable material known to people having ordinary skill in the art inclusive of materials with acoustic damping properties, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material with suitable acoustic/vibration damping properties.
Furthermore, Nielsen teaches a body (fig. 3d, housing 300) wherein the housing (fig. 3d, housing 300) is made from a fiber-reinforced polymer material ([0096] “The housing 300 is formed as a monolithic entity and the sensor inserts 301 are formed monolithically with the housing 300 as protruding cavities constituting part of the bottom of the housing. The monolithic cup-shaped housing may be cast in a material such a fiber-reinforced polymer, e.g. fiber-reinforced polyphenylene sulphide (PPS).”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Zhang’s transmitter support body out of fiber-reinforced polymer—as supported by Nielsen—thereby providing an expected financial savings, a decrease in energy production costs, and/or low weight with reinforcement sufficient for structural integrity resulting in good stiffness/strength-to-weight ratio. The Examiner notes that fiber-reinforced polymers have acoustic damping properties.
The Examiner further notes that most materials will have acoustic damping properties, and that Applicant has not claimed the extent of the acoustic damping. 
Regarding item 2), Skeidsvoll teaches (see fig. 2) wherein the cavity (cavity for probe) is configured to permit movement of an acoustic transmitter (probe) in a longitudinal direction (noted by the Examiner as pertinent to the claimed perpendicular direction) and to restrict movement of the acoustic transmitter in directions not longitudinal when an acoustic transmitter is arranged in said cavity ([0020] “As the applied vibrations are preferably in the longitudinal mode the vibrations damping O-rings 14,15,17,18 and their mounts are preferably adapted to allow for vibration movements in the longitudinal direction of the probe while damping movements in the transversal direction. While exemplified as O-rings any device providing both vibration damping and seal may be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skeidsvoll’s longitudinal permission of movement and transversal acoustic restriction of movement thereby providing the expected and useful damping of transverse vibrations while allowing for the operability of the longitudinal acoustic transmitting.

Regarding claim 4, which depends on claim 1, 
 Zhang teaches the body (fig. 2, body comprising 26, 29, & 31-33).
Zhang is silent to wherein the body is made from a material selected from the group comprising, fiber-reinforced polymers, metal powder infused polymers and epoxy infused high porosity metal matrices. 
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the material of a transducer holding arrangement body (e.g., transducer housing material) from any suitable material known to people having ordinary skill in the art inclusive of polymers and metal.
Furthermore, Nielsen teaches a body (fig. 3d, housing 300) wherein the housing (fig. 3d, housing 300) is made from a fiber-reinforced polymer material ([0096] “The housing 300 is formed as a monolithic entity and the sensor inserts 301 are formed monolithically with the housing 300 as protruding cavities constituting part of the bottom of the housing. The monolithic cup-shaped housing may be cast in a material such a fiber-reinforced polymer, e.g. fiber-reinforced polyphenylene sulphide (PPS).”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Zhang’s transmitter support body out of fiber-reinforced polymer—as supported by Nielsen—thereby providing an expected financial savings and/or a decrease in energy production costs, low weight with reinforcement sufficient for structural integrity resulting in good stiffness/strength-to-weight ratio.

Regarding claim 2, which depends on claim 1, 
 Zhang teaches wherein the body (fig. 2, body comprising 26, 29, & 31-33) comprises portions filled with an acoustic damping material (each of sealing gasket 31, O-rings 32, and foam sleeve 33) different from a material of said body (Examiner notes that an ordinary artisan would at once envisaged that the gasket material is different form the O-ring material, and each of those are different from the main body portion sections 26 & 29). 
Zhang does not expressly state wherein body comprises portions filled with an acoustic damping material different from a material of said body.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Zhang’s gasket, O-rings, and/or foam sleeve were formed of a material different from the material of the main body, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize each of the materials of Zhang’s gasket, O-rings and main body to useful materials—including of materials different from the main body. The Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the materials, such as plastic (polymer) for the body, rubber (or rubber-like) for the O-rings, and foam for the foam sleeve, the Examiner taking Official Notice that the aforementioned materials are conventional therefor.

Regarding claim 5, which depends on claim 1, 
 Zhang teaches further comprising fastening means (fig. 2, cooperation of foam sleeve 33 & O-rings 32 with section 29) configured to secure an acoustic transmitter (fig. 1, transducer body 20) in said cavity (fig. 2, cavity for transducer body 20) . 

Regarding claim 6, which depends on claim 1, 
 Zhang teaches wherein a sidewall (sidewall portion of cavity for body 20 having therebetween foam sleeve 33 & O-rings 32) of said cavity (fig. 2, cavity for transducer body 20) comprises vibration damping material (material of foam & O-rings) such that vibration damping material (material of foam & O-rings; the Examiner notes that both foam & O-rings are at once envisaged as vibration damping materials) is located between an acoustic transmitter (fig. 1, transducer body 20) and said sidewall wall (sidewall portion of cavity for body 20 having therebetween foam sleeve 33 & O-rings 32) when an acoustic transmitter (fig. 1, transducer body 20) is arranged in said cavity (fig. 2, cavity for transducer body 20). 
The Examiner additionally notes that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Zhang’s O-rings and/or foam sleeve were formed of a vibration damping material, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize each of the materials of Zhang’s O-rings and foam to useful conventional materials for proper securing & sealing of the transmitter in the cavity. The Examiner notes in particular that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the materials, such as rubber (or rubber-like) for the O-rings, and foam for the foam sleeve, the Examiner taking Official Notice that the aforementioned materials are conventional therefor.

Regarding claim 7, which depends on claim 6, 
 Zhang teaches wherein the vibration damping material (material of foam & O-rings; the Examiner notes that both foam & O-rings are at once envisaged as elastomeric vibration damping materials) is an elastomer. 
Additionally, Zhang as modified by Nielsen (see analysis of independent claim 1) suggests wherein the vibration damping material of the (main) body is an elastomer ([0096] “fiber-reinforced polymer”).
Furthermore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Zhang’s O-rings and/or foam sleeve were formed of an elastomeric vibration damping material, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize each of the materials of Zhang’s O-rings and foam to useful conventional materials for proper securing & sealing of the transmitter in the cavity. The Examiner notes in particular that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to choose the materials, such as rubber (or rubber-like) for the O-rings, and foam for the foam sleeve, the Examiner taking Official Notice that the aforementioned materials are conventional therefor. The Examiner further notes that rubber, rubber-like, foam, and polymeric (plastic) materials are either elastomeric or at once so envisaged as such.

Regarding claim 10, which depends on claim 1, 
 Zhang teaches further comprising at least one connecting portion attached to said body (fig. 2, body comprising 26, 29, & 31-33) and configured to be in contact with said container (fig. 2, tank at 18) (page 9, about middle of page “forms of fixing will present themselves to those skilled in the art, given the nature of the materials employed, and include adhesives and mechanical fastenings”). 

Regarding claim 14, which depends on claim 1, 
 Zhang teaches further comprising an acoustic transmitter (fig. 1, transducer body 20) arranged in said cavity (fig. 2, cavity for transducer body 20), said acoustic transmitter (fig. 1, transducer body 20) being configured to transmit an acoustic signal along an axial direction of said cavity (fig. 2, cavity for transducer body 20).

Regarding claim 15, which depends on claim 1,
 Zhang as modified (see analysis of independent claim 1) suggests an acoustic measurement arrangement (fig. 1) (figs. 1-2; Figure 2: shows an elevational, part-sectional view of one means of mounting the ultrasound transducer in Figure 1) comprising: 
a container (fig. 1, tank 11; see fig. 2, tank wall outer surface thereof 18); 6 Preliminary Amendment 
a holding arrangement (fig. 2) for holding an acoustic transmitter (fig. 1, transducer body 20) according to claim 1 (see analysis of claim 1); and 
an acoustic transmitter (fig. 1, transducer body 20) arranged in said cavity (fig. 2, cavity for transducer body 20) of said holding arrangement (fig. 2), wherein said holding arrangement (fig. 2) is attached to said container (fig. 2, tank at 18) (page 9, about middle of page “forms of fixing will present themselves to those skilled in the art, given the nature of the materials employed, and include adhesives and mechanical fastenings”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Zhang in view of Nielsen, Skeidsvoll, and in further view of Thomasen (US 5629503 A; hereafter “Thomasen”).
Regarding claim 3, which depends on claim 1, 
 Zhang is silent to further comprising a damping element comprising acoustic damping material attached to an outside of said body (fig. 2, body comprising 26, 29, & 31-33). 
Thomasen teaches a damping element (fig. 22, vibration damping device 70) comprising acoustic damping material attached (via mounting strip 76) to an outside of a body (enclosure 96) (Title “Vibration damping device”; Abstract “A vibration attenuating device for loudspeaker enclosures and other mechanical vibrating bodies includes one or more damping plates of viscoelastic material positioned to receive vibration energy transferred from the vibrating body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomasen’s vibration damping device with Zhang’s arrangement thereby providing the expected advantages of reducing undesirable vibrations of the body which cause distortion of the sound and further suppressing noises produced by the transmitter, including across a wide varieties of frequencies, and thus increasing precision and/or accuracy. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Zhang in view of Nielsen, Skeidsvoll, and in further view of Applicant cited Lynnworth (US 5437194 A; hereafter “Lynnworth”).
Regarding claim 11, which depends on claim 10, 
 Zhang (broadly and/or at once so envisagable) teaches wherein said connecting portion is a connection element releasably attached to said body (fig. 2, body comprising 26, 29, & 31-33) (Zhang adhesive and mechanical fastenings, the Examiner notes that adhesives are known to be chemically releasable with for example acetone, and that mechanical fasteners are at once envisagable as a temporary joining means, inclusive of threadable connections such as screw and bolts). 
Furthermore, and as previously cited, forms of fixing will present themselves to those skilled in the art, given the nature of the materials employed, and include adhesives and mechanical fastenings (Zhang, page 9 about middle of page), and the Examiner takes Official Notice that releasably attachable mechanical fastenings (such as attachment with screws, bolts, etc.) are conventional in the art, and further that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional releasable attachment—inclusive of means for threadingly attaching the body to container—thereby providing the expected and beneficial advantage of easier placement, removal, and reuse of the sensing arrangement including use in different locations.
Yet further, and as supporting factual evidence of the above assertion, Lynnworth teaches a connection element (fig. 1, threaded studs 7 with nuts 8) releasably attached to a body (fig. 1, housing 1) (Title “Ultrasonic transducer system with temporal crosstalk isolation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lynnworth’s conventional attachment means with Zhang’s body for the aforementioned advantages. 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Zhang in view of Nielsen, Skeidsvoll, and in further view of Lewis (GB 1425249 A; hereafter “Lewis”).
Regarding claim 12 and claim 13, where claim 12 depends on claim 10 and where claim 13 depends on claim 10, 
 Zhang is silent to (claim 12 limitation) wherein said connecting portion is curved having a curvature corresponding to a curvature of a container to which said arrangement is to be connected, and (claim 13 limitation), wherein said connecting portion comprises an acoustic damping element located on a side of said connecting portion configured to be connected to a container.
Lewis teaches a connecting portion (fig. 1, contoured pad 7) which is curved having a curvature corresponding to a curvature of a container (see tube 4) to which said arrangement (probe arrangement) is to be connected, and, wherein said connecting portion (fig. 1, contoured pad 7) comprises an acoustic damping element (fig. 1, insert 9) located on a side of said connecting portion (fig. 1, contoured pad 7) configured to be connected to a container (see tube 4) (col. 1, ll. tubular article comprises an ultrasonic transducer supported on a pad and operable to transmit ultrasonic pulses to the surface of the article, a sound absorbent insert positioned in that surface of the pad which is use of the apparatus lies adjacent the surface of the article to be tested for absorbing sound waves generated on the surface of the article adjacent the pad”;4-9 “apparatus for ultrasonically testing a col. 2, ll. 71-81 “An insert 9 of sound absorbent material, for example a synthetic plastic material such as nylon, is located in a recess formed in the undersurface of each pad 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lewis’ curved connecting portion having damping pad surface inserts with Zhang’s arrangement thereby providing both means for connecting as well as means for damping and thus increasing the marketability and versatility of Zhang’s arrangement as well as absorbing unwanted waves which might otherwise decrease the signal-to-noise ratio leading to possible loss of accuracy and/or precision.

Allowable Subject Matter
Claim(s) 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 8, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a holding arrangement for holding an acoustic transmitter in place in relation to a container    comprising (omissions/paraphrasing for brevity/clarity) “a body comprising a cavity for holding an acoustic transmitter", “wherein the wherein the body comprises acoustic damping material, and wherein the cavity is configured to permit movement of an acoustic transmitter in a direction perpendicular to a…surface and to restrict movement of the acoustic transmitter in directions not perpendicular to the…surface”, “wherein said body further comprises a trench arranged adjacent to said cavity and reaching a sidewall of said cavity on at least one side of said cavity such that said cavity is connected to said trench” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856